
      
        FEDERAL COMMUNICATIONS COMMISSION
        47 CFR Part 73
        [MB Docket No. 21-128; RM-11895; DA 21-397; FR ID 20569]
        Television Broadcasting Services Bristol, Virginia
        
          AGENCY:
          Federal Communications Commission.
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          The Commission has before it a petition for rulemaking filed by Sinclair Media Licensee, LLC (Petitioner), the licensee of WCYB-TV (NBC), channel 5, Bristol, Virginia. The Petitioner requests the substitution of channel 35 for channel 5 at Bristol, Virginia in the DTV Table of Allotments.
        
        
          DATES:
          Comments must be filed on or before May 24, 2021 and reply comments on or before June 7, 2021.
        
        
          ADDRESSES:
          Federal Communications Commission, Office of the Secretary, 45 L Street NE, Washington, DC 20554. In addition to filing comments with the FCC, interested parties should serve counsel for the Petitioner as follows: Paul A. Cicelski, Esq., Lerman Senter, PLLC, 2001 L Street NW, Washington, DC 20036.
        
        
          
          FOR FURTHER INFORMATION CONTACT:

          Joyce Bernstein, Media Bureau, at (202) 418-1647; or Joyce Bernstein, Media Bureau, at Joyce.Bernstein@fcc.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        In support of its channel substitution request, the Petitioner states that the Commission has recognized that VHF channels have certain propagation characteristics which may cause reception issues for some viewers, and also that the reception of VHF signals require larger antennas, that are generally not well suited to the mobile applications expected under flexible use, relative to UHF channels. According to the Petitioner, WCYB-TV has received numerous complaints from viewers unable to receive over-the-air signal, despite being able to receive signals from other station. In addition, the Petitioner states that while the proposed channel 35 noise limited contour does not completely encompass the relevant channel 5 noise limited contour, WCYB-TV is an NBC affiliate and there are six other NBC affiliated stations that serve some portion of the loss area. In aggregate, these six stations serve the entire area of the channel 5 noise limited contour not encompassed by the proposed channel 35 contour. The Bureau used the technical parameters of WCYB-TV's original post-transition digital channel 5 facility (File No. BPCDT-20080327AFS) in determining any predicted loss which may occur from the proposed channel substitution.
        This is a synopsis of the Commission's Notice of Proposed Rulemaking, MB Docket No. 21-128; RM-11895; DA 21-397, adopted April 5, 2021, 2021, and released April 5, 2021. The full text of this document is available for download at https://www.fcc.gov/edocs. To request materials in accessible formats (braille, large print, computer diskettes, or audio recordings), please send an email to FCC504@fcc.gov or call the Consumer & Government Affairs Bureau at (202) 418-0530 (VOICE), (202) 418-0432 (TTY).

        This document does not contain information collection requirements subject to the Paperwork Reduction Act of 1995, Public Law 104-13. In addition, therefore, it does not contain any proposed information collection burden “for small business concerns with fewer than 25 employees,” pursuant to the Small Business Paperwork Relief Act of 2002, Public Law 107-198, see 44 U.S.C. 3506(c)(4). Provisions of the Regulatory Flexibility Act of 1980, 5 U.S.C. 601-612, do not apply to this proceeding.
        Members of the public should note that all ex parte contacts are prohibited from the time a Notice of Proposed Rulemaking is issued to the time the matter is no longer subject to Commission consideration or court review, see 47 CFR 1.1208. There are, however, exceptions to this prohibition, which can be found in § 1.1204(a) of the Commission's rules, 47 CFR 1.1204(a).
        See §§ 1.415 and 1.420 of the Commission's rules for information regarding the proper filing procedures for comments, 47 CFR 1.415 and 1.420.
        
          List of Subjects in 47 CFR Part 73
          Television.
        
        
          Federal Communications Commission.
          Thomas Horan,
          Chief of Staff, Media Bureau.
        
        Proposed Rule
        For the reasons discussed in the preamble, the Federal Communications Commission proposes to amend 47 CFR part 73 as follows:
        
          PART 73—Radio Broadcast Service
        
        1. The authority citation for part 73 continues to read as follows:
        
          Authority:
           47 U.S.C. 154, 155, 301, 303, 307, 309, 310, 334, 336, 339.
        
        
          § 73.622 
          [Amended]
        
        2. In § 73.622 in paragraph (i), amend the Post-Transition Table of DTV Allotments under Virginia by revising the entry for Bristol to read as follows:
        
          § 73.622 
          Digital television table of allotments.
          
          (i) * * *
          
            
            
              Community
              Channel No.
            
            
               
            
            
              *    *    *    *    *
            
            
              
                Virginia
              
            
            
               
            
            
              *    *    *    *    *
            
            
              Bristol
              35
            
            
               
            
            
              *    *    *    *    *
            
          
        
      
      [FR Doc. 2021-08366 Filed 4-22-21; 8:45 am]
      BILLING CODE 6712-01-P
    
  